Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. DOUBLE PATENTING 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 7, and 8  of U.S. Patent No 10,481,747. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 1   are to be found in patent claim 1, 7-8 .The difference between the application claim 1 and the patent claims 1 and 7-8 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claims 1 and 7-8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claims 1 and 7-8 of the patent, it is not patentably distinct from claims 1 and 7-8 of the patent. 

Instant Application
U.S. Patent No. 10,481,747 B2
A method for detecting and characterizing inputs comprising: reading a first set of force values from an array of sense electrodes; detecting a first input on the touch sensor surface; interpreting a first geometry dimension of the first input; interpreting a first force magnitude of the first input based on the first set of force values; in response to a first ratio of the first force magnitude to the first geometry dimension exceeding a threshold ratio, characterizing the first input as a finger input type; and recording a first location and a first input type of the first force input;


1. A method for detecting and characterizing inputs comprising: at a first time, scanning an array of sense electrodes, at a first resolution to generate a first force image; detecting a first force input in the first force image; in response to a first geometry dimension of the first force input exceeding a first threshold, characterizing the first force input as a non-stylus input type; in response to the first geometry dimension of the first force input remaining below the first threshold: in response to a first ratio of a first force magnitude of the first force input to a second geometry dimension of the first force input exceeding a second threshold, characterizing the first force input as a stylus input type; in response to the first ratio falling below the second threshold, characterizing the first force input as a non-stylus input type; and outputting, to a computing device coupled to the array of sense electrodes, a location and a specification for a type of the first force input.
7. A system for detecting and characterizing inputs on a touch sensor surface comprising: a touch sensor comprising: a substrate; an array of sense electrodes patterned across the substrate; and a resistive layer arranged over the substrate and comprising a material exhibiting changes in local contact resistance responsive to variations in magnitude of force communicated into the resistive layer; a force-spreading layer arranged over the resistive layer, defining the touch sensor surface, and distributing a force applied on and normal to the touch sensor surface laterally and into the resistive layer; and a controller configured to: detect an input on the force-spreading layer based on local changes in resistance within the resistive layer measured by a subset of sense electrodes in the touch sensor; and characterize the first force input as one of a stylus input type and a non-stylus input type based on a ratio of a detected force magnitude to a detected area of the first force input on the force-spreading layer.
8. The system of claim 7, wherein the controller is configured to: scan an array of sense electrodes at a first resolution to generate a first force image; detect a first force input in the first force image; in response to detecting a first geometry dimension exceeding a first threshold, characterize the first force input as a non-stylus input type; in response to detecting a first geometry dimension coincident the first force input remaining below the first threshold: scan a subset of the array of sense electrodes at a second resolution greater than the first resolution to generate a second force image, the subset of the array of sense electrodes coincident the first force input; detect a second force input in the second force image proximal the first force input; and in response to a second ratio of a second force magnitude of the second force input to a second geometry dimension of the second force input exceeding a second threshold, characterize the first force input as a stylus input type; and output, to a computing device coupled to the array of sense electrodes, a location and a specification for a type of the first force image.





Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,073,939. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 1   are to be found in patent claim 1.The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claims 1 and 7-8 of the patent, it is not patentably distinct from claim 1 of the patent. 

Instant Application
U.S. Patent No. 11,073,939 B2
A method for detecting and characterizing inputs comprising: reading a first set of force values from an array of sense electrodes; detecting a first input on the touch sensor surface; interpreting a first geometry dimension of the first input; interpreting a first force magnitude of the first input based on the first set of force values; in response to a first ratio of the first force magnitude to the first geometry dimension exceeding a threshold ratio, characterizing the first input as a finger input type; and recording a first location and a first input type of the first force input;


A method for detecting and characterizing inputs comprising:  at a first time, scanning an array of sense electrodes, at a first resolution to generate a first force image;  detecting a first force input in the first force image;  in response to a first geometry dimension of the first force input exceeding a first threshold, characterizing the first force input as a non-finger input type;  in response to the first geometry dimension of the first force input remaining below the first threshold: o in response to a first ratio of a first force magnitude of the first force input to a second geometry dimension of the first force input exceeding a second threshold, characterizing the first force input as a finger input type; and o in response to the first ratio falling below the second threshold, characterizing the first force input as the non-finger input type; and  recording a location and an input type of the first force input.


	

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No 11,435,851. Although the claims at issue are not identical, they are not patentably distinct from each other because It is clear that all the elements of the application claim 1   are to be found in patent claim 1.The difference between the application claim 1 and the patent claim 1 lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus, the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claims 1 and 7-8 of the patent, it is not patentably distinct from claim 1 of the patent. 

Instant Application
U.S. Patent No. 11,435,851 B2
A method for detecting and characterizing inputs comprising: reading a first set of force values from an array of sense electrodes; detecting a first input on the touch sensor surface; interpreting a first geometry dimension of the first input; interpreting a first force magnitude of the first input based on the first set of force values; in response to a first ratio of the first force magnitude to the first geometry dimension exceeding a threshold ratio, characterizing the first input as a finger input type; and recording a first location and a first input type of the first force input;


1. A method for detecting and characterizing inputs comprising: * during a first scan cycle: o reading a first set of force values from an array of sense electrodes supporting a touch sensor surface; o detecting a first input on the touch sensor surface; o interpreting a first geometry dimension of the first input; o interpreting a first force magnitude of the first input based on the first set of force values; o in response to the first geometry dimension of the first input remaining below a first threshold, and in response to a first ratio of the first force magnitude of the first input to the first geometry dimension of the first input exceeding a second threshold, characterizing the first input as a finger input type; and o recording a first location and a first input type of the first force input; * during a second scan cycle: o reading a second set of force values from the array of sense electrodes; o detecting a second input on the touch sensor surface; o interpreting a second geometry dimension of the second input; o interpreting a second force magnitude of the second input based on the second set of force values; and o in response to the second geometry dimension of the second input remaining below the first threshold, and in response to a second ratio of the second force magnitude of the second input to the second geometry dimension of the second input falling below the second threshold, characterizing the second input as a non-finger input type; and * recording a second location and a second input type of the second input.


	

II. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 20170205944 in view of Cok et al. US 20140354584.
	
Consider claim 1. Kim discloses a method for detecting and characterizing inputs (Abstract determine type of touch on electronic device with touch panel) comprising: 
reading a first set of force values [0064] fig 5a identify are a touched and fig 5b identifies force values measure pressure applied to the touch panel. Pressure =force/area from an array of sense electrodes [0039-0041] capacitive touch panel. Note that in mutual capacitive touch system drive and sense electrodes are arranged in a matrix form; 
 detecting a first input on the touch sensor surface [0062] determine type of object contacting touch panel;
 interpreting a first geometry dimension of the first input fig 5a [0063] geometry is determined by counting number of cells contact by object;
 interpreting a first force magnitude of the first input based on the first set of force values [0064] measure pressure applied to the touch panel. Pressure = force/area;
 in response to a first ratio of the first force magnitude to the first geometry dimension exceeding a threshold ratio, characterizing the first input as a finger input type in fig 5a and 5b [0064] an example is given between two touch input one having high pressure (stylus) and the other (finger) lower pressure. However as indicated by [0064] the input objects that are being distinguished can be a finger and another object that has a lower pressure than the finger (e.g. a wrist or a palm). In that case the finger would have the higher threshold.  Also [0064] clearly teaches that the threshold area (i.e. area touch by the object. Which has a larger area for larger objects) and threshold pressure, may be set by the user or the manufacturer. In addition, the pressure for a finger to be characterized must be above a zero value/low value threshold (or accidental threshold) in order to be recognized as a valid touch. 
recording a first location and a first input type of the first force input [0080] perform first function in response to touch input by object . erase.

Kim does not explicitly disclose force value from the array of sense electrodes. 
Cok however discloses  force value from the array of sense electrodes. [0034] determine the force and location of any touch . also see fig 7-9.
Kim contains a "base" device/method of electronic device with touch panel. Cok contains a "comparable" device/method of electronic device with touch panel that has been improved in the same way as the claimed invention. The known "improvement" of Cok could have been applied in the same way to the "base" device/method of Kim and the results would have been predictable and resulted in force value from the array of sense electrodes. Furthermore, both Kim and Cok use and disclose similar functionality (i.e., detecting touches using capacitive touch panels) so that the combination is more easily implemented.

The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Cok also provide the benefit of improved transparency and thickness [0021] . One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.





III. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hagenbuch et la. US 20150084873 discloses ignoring touches from touches below certain pressure threshold (palm wrist) [0074] and identifying finger touches due to pressure being above certain threshold [0077].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 12/15/2022Primary Examiner, Art Unit 2692